MINING LEASE AGREEMENT


Parties:


Lessor: Strategic Minerals, Inc., a Nevada corporation, PO Box 1049,
Jacksonville, Oregon 97530




Lessee: Dutch Mining Canada Ltd.., a British Columbia, Canada corporation, 999
West Hastings Street, Box 13, Suite 1750, V6C 2W2


Dated Effective: May 31 2006


Recitals:



 
A.
The Lessor owns the Mineral Rights on certain Properties located in Townships 6
North and 7 North, Range 16 West, Principal Meridian, Granite County, State of
Montana, in and near Basin Gulch, all of which are collectively referred to in
this Mining Lease Agreement (Agreement) as the Property, and are described on
the attached Schedule “A”.

     

  B. 
The Lessee desires to acquire from the Lessor, and Lessor desires to lease to
Lessee, the Property, all as described on the terms, provisions, and conditions
of this Agreement.

 
LEASE


1. LEASE
 

 
1.1
LEASE. In consideration of the foregoing recitals, which are made a part hereof,
the payment of the initial signing payment, issuance of 20M shares of Dutch
Mining Canada Ltd. Stock, advanced production royalties, and production
royalties agreed to be paid, and the performance of the covenants and agreements
herein contained on the part of the Lessee to be kept and performed, Lessor does
hereby takes and leases from Lessor, the Property.




 
1.2
TERM. The term of this Agreement and Lessee’s right to possession and Lessee’s
obligation under this Agreement shall be for a period of Ten (10) years
commencing at 12:00:00 am on May 31, 2006, and terminating at 11:59.59pm on May
31, 2016, unless sooner terminated under the terms of this Agreement.
Notwithstanding following commencement of production as provided in paragraph 9,
this Agreement shall continue in full force and effect so long as the payment
described therein are made; furthermore, prior to commencement of production,
this Agreement may be extended on the same terms for unlimited successive
periods of Ten (10) years on the same terms following timely notice given to
Lessor by Lessee.



2. EXPLORATION AND EVALUATION.
 

 
In consideration of the sum of TEN THOUSAND US DOLLARS ($10,000) as initial
payment, the receipt and sufficiency of which are hereby acknowledged, and
commencing on the Effective Date, Lessor hereby grants to Lessee an unrestricted
and absolute right of ingress and egress in and to the Property, and to have
possession of the Property, for the purpose of exploring, evaluating,
developing, and mining the Property, including all necessary associated
activities commensurate with such exploring, evaluating, developing, and mining.
Such activities shall be conducted with the necessary approvals from the
appropriate government agencies and in compliance with all laws and mining
regulations. Lessee shall timely provide Lessor with data generated by this
work.


 

 
 

--------------------------------------------------------------------------------

 

 
Lessee shall appraise Lessor as to exploration procedures during the first year
of this agreement. Lessee will report to Lessor regarding the results of
Lessee’s exploration activities on a quarterly basis. Final decisions regarding
all exploration procedures shall be at the sole discretion of Lessee.
 
Within sixty (60) days upon termination of this Agreement, Lessee shall deliver
to Lessor a report of all exploration conducted by Lessee on the Premises. This
report shall show the location of all such exploration work, assays and
analyses, and mineral and metallurgical studies regarding the Premises. Lessee
shall not be required to disclose information concerning, or which might tend to
reveal processes, techniques or equipment developed by or for Lessee, or with
which it may be experimenting, or with which it is under obligation to any other
person or company not to reveal.


3.  ADVANCE PRODUCTION ROYALTIES.
 

 
In the event that Lessee decides to continue to evaluate and develop the
minerals on the Property, Lessee shall pay Lessor the sum of FIFTEEN THOUSAND US
DOLLARS ($15,000) not later than 11:59:59 pm on June 10, 2006 and the sum of
TWENTY FIVE THOUSAND US DOLLARS on September 10th to conclude the first payment
amount of FIFTY THOUSAND US DOLLARS. Thereafter, commencing on November 30,
2006, Lessee shall pay Lessor as advance production royalties the sum of FIFTY
THOUSAND US DOLLARS ($50,000) twice annually during the Agreement term until
production shall have commenced as provided in paragraph 9 below. The advance
royalty payments shall be due March 10 and September 10 of each year after 2006.
All advance production royalties shall be due and payable without any deduction
or offset whatsoever and prior to notice or demand, to Lessor at the address
listed above, or at such other place as Lessor may from time to time designate
in writing.



4.  RIGHT TO MINE.
 

 
During the Term of this Mining Lease Agreement and commencing the date of first
payment of advance production royalty specified in paragraph 3, Lessor hereby
grants to Lessee an unrestricted and absolute right of ingress and egress in and
to the Property, and to have possession of the Property, for the purpose of
mining and processing the ore therein. Lessee shall have the right to such ore
and to remove same from the Property so long as Lessee is not in default. Lessee
further shall have the right to construct buildings, make excavations,
stockpiles, dumps, drains, roads, powerlines, pipelines, and other improvements
as may be necessary, subject, however, to all existing easements and rights to
way of third parties and the rights of Lessor, if applicable, which rights shall
not interfere with Lessee’s right to mine. Any activity conducted by Lessee
pursuant hereto on the land on the Property is wholly at Lessee’s own risk.




 
All of Lessee’s operations including exploration and mining hereunder shall be
conducted in a careful and workmanlike manner, in accordance with accepted
practices of the mineral industry in Montana, without committing any unusual
permanent waste or injury to any mine on the Premises, or interference with the
subsequent operation thereof, if not reasonably necessary in Lessee’s
operations.




 
Lessee shall deliver, each year during the term of hereof after production
commences to Lessor, copies of such maps, cross sections and other engineering
data concerning the quality and location of ore and material removed from the
Premises as Lessee customarily prepares or obtains for its own records, which
information shall not require preparation of special records or reports by
Lessee. This information shall be furnished on or before the first day of March
in each year during the term hereof, and the data contained therein shall be
stated as it existed at the close of the preceding calendar year.


 
2

--------------------------------------------------------------------------------

 


 
Lessee shall not be required to disclose its own estimates and calculations of
the grade and tonnage of ore reserves. If Lessor or its agents or
representatives disclose to a third party, without written authorization from
Lessee, information furnished by Lessee in its reports to Lessor, or obtained by
Lessor through inspection or audit, Lessee thereafter may withhold any
information it deems confidential.



5.  RIGHT TO ENTER.
 

 
Lessor shall have the right to enter on the Property at any reasonable time for
the purpose of inspection of, among other things, possible soil and water
contamination and gold production records, the foregoing not being an exclusive
list during the term of this Mining Lease Agreement.



6.  HOLD HARMLESS PROVISION.
 

 
Lessee shall protect, defend, and hold Lessor harmless from any loss, liability,
or damage to persons or Property arising out of or related to Lessee’s
activities on the Property. If Lessee defaults on this Mining Lease Agreement
and this Agreement is terminated, Lessee shall be fully responsible for any
lien, encumbrance, or change on it attributable to Lessee’s activities.



7.  PERMITS.
 

 
Lessee shall, at Lessee’s sole expense, obtain all permits, prepare all plans,
and keep all records required by any municipal, county, state, federal, or other
public authority in order for Lessee to use the Property.



8.  PRODUCTION ROYALTIES.
 

 
Upon commencement of production of ore from the Property, the advance production
royalties described in paragraph 2 or terminated, effective the due date
following the date of commencement of production, whereupon Lessor shall be paid
the greater of the annual sum of ONE HUNDRED THOUSAND DOLLARS US, in payments of
$50,000 each six months, or a production royalty of Three percent (3%) of the
gross sales receipts of the gold and silver sold, paid semi-annually on the same
schedule as is described in paragraph 3. If after commencement of production
such production royalties shall be suspended for a period of six (6) months or
longer, the semi-annual payments shall resume and shall be payable semi-annually
on the same schedule as in described in paragraph 2.



9.  CAP ON PAYMENTS. 
 

 
The absolute total amount of payments, whether semi-annual rent payments or
production royalties, or otherwise, to be paid to Lessee shall not exceed the
sum of EIGHT MILLION US DOLLARS ($8,000,000). Upon this sum payment of
$8,000,000 by Lessee or Lessor, Lessee shall have purchased the mineral rights
to the Property, however, Lessee shall retain surface rights to the Property.
This Lease shall continue in full force and effect notwithstanding payment of
the absolute total amount until Lessee shall have ceased production or otherwise
terminated this lease.



10.  LIABILITY INSURANCE.
 

 
Lessee shall maintain public liability and property damage insurance in a
responsible company with limits of not less than $1,000,000 per occurrence. Such
insurance shall cover all risks arising directly or indirectly out of Lessee’s
activities on the Property whether not related to the occurrence caused or
contributed to by Lessee’s negligence. Such policy shall be placed in force
throughout the term of this Agreement. Lessor shall be named as an additional
insured on said policy and be provided with evidence that such insurance is
being maintained on a yearly basis.




 
Prior to commencement of operations hereunder, Lessee shall obtain all workman’s
compensation insurance, and policies of insurance against fire and other risks
for which insurance is customarily obtained in similar operations which may
include Lessee’s self-insured programs or plans. All such insurance shall be
maintained by Lessee at its own expense throughout the duration of this
Agreement, and whenever Lessor reasonably so requests, Lessee shall furnish to
Lessor evidence that such insurance is being maintained.


 
3

--------------------------------------------------------------------------------

 




 
Lessee covenants and agrees to indemnify and save harmless Lessor from any and
all liability, claims, and causes of action for injury to, or death of, persons,
and damage to, or loss or destruction of, property, resulting from its use or
occupancy of the Premises or its operations hereunder, excepting, however, any
liability, claims or causes of action resulting from, or attributable, wholly or
in part, to the exercise of rights reserved hereunder to Lessor, its agents, or
those claiming under them, or about the Premises, it being the intent of this
Agreement that Lessee shall have no additional risk or liability by reason of
the exercise of such reserved rights.



11.  LESSEE’S FURTHER RESPONSIBILITES WITH REGARD TO THE PROPERTY.



 
11.1
WORKMANLIKE MANNER. During the term of this Agreement all work done on the
Property by Lessee shall be done in a workmanlike manner, following good mining
practices, and at Lessee’s sole cost and expense.




 
11.2
COMPLY WITH LAWS. During the term of this Agreement, Lessee shall comply with
all laws, ordinances, regulations, directions, rules, and requirements of all
governmental authorities.




 
11.3
PROPERTY TO BE MAINTAINED LIEN-FREE. The Lessee shall so deal with his
suppliers, workmen and creditors at to permit no mechanics’ or other type lien
to be filed against the property here involved. In the event such a lien is
filed, the Lessee shall immediately cause it to be removed by payment or shall,
if he desires to contest the claim of lien, take immediate action to save Lessor
and said properties absolutely harmless as to said claim of lien in the event it
is adjudicated to be valid or is not removed from said property within a
reasonable time.




 
11.4
TIMBER ON PREMISES. The Lessee shall only be permitted to cut and use such
timber growing on the land described in this agreement as is required for
exploration, mining and road purposes. The Lessee shall not cut timber for use
on any other claim not here involved or for sale or permit such use or sale. All
marketable cut timbers shall belong to Lessor.




 
11.5
WORKMAN’S COMPENSATION. The Lessee shall at all times during the term of this
lease maintain effective coverage for all its operations and all employees in
said operations under this Lease, including exploration, under one of the
authorized plans of the Workman’s Compensation Act.




 
11.6
Lessee shall be responsible for all taxes assessed against the property, and
Lessee starting with the year 2006. Lessee shall pay promptly before delinquency
all taxes as assessments, general, special, ordinary and extraordinary, that may
be levied upon or assessed upon the Premises and upon all ore and mineral
product therefrom while Lessee is engaged in exploration and mining activities
under this Agreement. Lessee shall promptly reimburse Lessor for such payments
upon receipt of a duplicate receipt evidencing payment, provided, however, that
Lessor may, at its election , forward tax statements to Lessee for payment and
Lessee shall pay such taxes upon the failure of Lessor to do so while this
Agreement is in effect. After any improvement, and upon notice of the same by
Lessee to Lessor, Lessee shall pay all of the above taxes and assessments
promptly upon the Premises and before delinquency.




 
Lessee shall pay or reimburse Lessor for all taxes or assessments levied or
assessed against the Premises for the portion of the year in which the Agreement
is terminated or expired according to the portion of the year that has expired
prior to termination.


 
4

--------------------------------------------------------------------------------

 
 

 
Lessee shall have the right to contest in the courts or otherwise, in its own
name or in the name of the Lessor, the validity or amount of any such taxes or
assessments, if it deems the same necessary to secure a cancellation, reduction,
readjustment, or equalization thereof, before it shall be required to pay the
same. Lessee shall not permit or suffer the Premises or any part thereof to be
conveyed, or title lost to Lessor, as the result of nonpayment of such taxes or
assessments. Lessee shall furnish duplicated receipts for all such taxes and
assessments when paid.




 
Lessee shall not be liable for any taxes levied on or measured by income, or
taxes applicable to Lessor, based upon royalties or payments under this
agreement.




 
11.7
Nothing in the foregoing shall be construed to obligate Lessee to pay such
portion of any tax as is based upon the value of improvements, structures or
personal property made, placed or used on any part or parts of the Premises, by
or for Lessor or by any owner or lessee of surface rights other than Lessee. If
Lessee received tax bills or claims which are the responsibility of Lessee
hereunder, the same shall be promptly forwarded to Lessee for appropriate
action.




 
11.8
Lessor shall at all times have, possess, and hold a lien upon all ore and
Product mined from the Premises and shipped therefrom but not sold to a bonafide
purchaser, and upon all improvements place upon the Premises by Lessee, as
security for any unpaid balance of money due hereunder and as security for the
performance by the Lessee of each and all of Lessee’s covenants hereunder. This
lien may be enforced against any such property in like manner as liens conferred
by chattel mortgages, or as any other lien security may be enforced under true
laws of Montana. Nothing herein contained, however, is intended or shall be
usual course of business, not to prevent the removal of tools, machinery,
equipment or other property at any time when Lessee is not in default. This lien
shall not apply to ore or Product sold to third parties.



12.  QUIET ENJOYMENT AND LESSOR’S ACCESS.



 
12.1
LESSOR’S WARRANTY. Lessor warrants that it is the owner of the Mineral Rights
and leases on certain Properties which are referred to on Schedule “A” of this
Agreement and has the right to lease the Property free of all encumbrances
except easements of record.




 
12.2
LESSOR’S RIGHT TO INSPECT. Lessor and Lessor’s agents shall have the right to
enter upon any part of the Property at all reasonable hours for the purpose of
inspecting the same and the operations conducted thereon or for doing or
performing any act required or permitted by Lessor under this Agreement.




 
12.3
LESSOR’S RECREATIONAL ACCESS. Lessee shall not restrict Lessor’s access to, or
use of Lessor’s cabin on the property and will not restrict Lessor’s right to
conduct recreational activities, including recreational gold mining and timber
operations including fire worod harvest, so long as Lessor’s recreational
activities do not interfere with Lessee’s mining and exploration related
activities or violate mining laws or regulations. Lessor has historically
conducted limited placer mining periodically utilizing a small trammel and
backhoe. It is the intent of the parties that Lessor will continue to have a
right to conduct such recreational mining provided it is conducted without
violation of any governmental regulations. Lessor will conduct all such
recreational activities at Lessor’s sole right.


 
5

--------------------------------------------------------------------------------

 

 

  12.4  NO RIGHT TO HUNT. Neither Lessee nor any of Lessee’s employees,
contractors or associates will have the right to hunt on the Property without
first obtaining written permission from Lessor.

     

 
12.5
WEED SPRAYING. Lessee will spray or contract to spray noxious weeds in all areas
distributed by Lessee’s activities twice annually. Such weed spraying will
continue for a period of two years after cessation of activities.



13.  POSSESSION.



 
Lessee is entitled to possession of the Property for the purpose of exploration
and mining on the effective date of this Agreement and shall be entitled to
remain in possession until the end of the term of this Agreement or until Lessee
is in default under this Agreement. Lessor shall remain the owner of the surface
rights to the Property. Exercise of such surface rights by Lessor shall not
interfere with the rights of the Lessee too explore, develop and mine the
minerals and metals from the Property.



14.  WASTE ROCK, SPOIL, AND TAILINGS.
 

 
The ore, mine waters, or other products or compounds of minerals mined or
extracted from the Property shall be the property of Lessee subject to the
production royalty as provided herein. Lessee shall not be liable for mineral
values lost in mining or pressing pursuant to sound mining and metallurgical
engineering practices. Any stockpile, residue, tailing or waste remaining on the
property after termination of this Agreement shall at the time become the sole
and exclusive property of Lessor, subject to Lessee’s duty to perform
reclamation as required by law.



15.  SURRENDER.
 

 
Upon expiration or other termination of this Agreement, Lessee shall surrender
the Property.



16.  DEFAULT



 
Time is of the essence of this Agreement. Each of the following shall be a
default by Lessee and a breach of this Agreement:




 
Failure to pay advance production royalties or any other money required to be
paid by Lessee hereunder or any part thereof within 30 days after notice of the
default has been given to Lessee.




 
Failure to comply with any term or fulfill any obligation of the Agreement,
other than payment of advance production royalties within 90 days after written
notice by Lessor. If the default is of such a nature that it cannot be
completely remedied within the 90 day period, this provision shall be complied
with if Lessee begins correction of the default within the 90 day period and
thereafter proceeds with reasonable diligence and in good faith to effect the
remedy as soon as practicable.



17. TERMINATION.
 

 
If the Property is abandoned by Lessee in connection with a default, termination
shall be automatic and without notice.



18. WRITTEN NOTICE.
 

 
18.1
Any notices permitted or required pursuant to this Agreement shall be in writing
and shall be deemed “given” upon the date of personal delivery thereof or
forty-eight (48) hours after deposit in the United States mail, postage fully
prepaid, certified mail return receipt requested, of such notice addressed to
the party to whom such notice is to be given at the address set forth for such
party in this Agreement or at any other address that such party may, from time
to time, designate by notice given


 
6

--------------------------------------------------------------------------------

 
 
in compliance with this Section 18. Any such notice shall be deemed “delivered”
upon the date of personal delivery of the same to the party to whom the notice
is given or forty-eight (48) hours after such party refuses to accept and sign
for a postage prepaid, certified mail, return receipt letter delivered to the
party’s notice address set forth herein or any other address as such party may,
from time to time, designate by notice given in compliance with this Section 18.



 
18.2
Until changed, the addresses above shall be the notice address for any notices
to the parties permitted or required pursuant to this Agreement.



19.  OPERATOR
 

 
The operator of the mine shall be Lessee or its designee.



20.  WAIVER
 

 
Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party’s right to enforce the provision, nor
shall any waiver of any breach of any provision constitute a waiver of any
succeeding breach of that provision or a waiver of that provision or any other
provision.



21.  SUCCESSOR INTEREST.
 

 
This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, and assigns (where permitted).



22.  BOUNDARY INTERESTS.
 

 
For all purposes of this Agreement, the term “Boundary Interest” shall mean any
and all Unpatented mining claims located by Lessee under the general mining
laws, any part or parts of which are within an area within on mile of the
Premises.




 
If any Boundary Interests are located by Lessee prior to the expiration or
termination of the Agreement, said Boundary Interests shall be made part of the
Premises, as though specifically described in the description of the Premises in
this Agreement with the right, at Lessee’s option, to explore and develop the
same. Within 30 days after expiration or termination of this Agreement, Lessee
will convey to Lessor by Quit Claim Deed all of Lessee’s rights, title and
interest in any Boundary Interest under this Agreement.




 
Lessee shall have no obligation to Lessor or others concerning any Boundary
Interest, except payment of Production Royalty.



23.  PRIOR AGREEMENTS
 

 
This Agreement is the entire, final and complete agreement of the parties
pertaining to the transactions contemplated therein, and they supersede and
replace all prior or existing written or oral agreements or understandings
between the parties or their representatives relating thereto. Except as
otherwise provided herein, no subsequent amendment, change, or alteration to
this Agreement shall be binding upon the parties unless reduced to writing and
signed by both parties.



24.  APPLICABLE LAW
 

 
This Agreement has been entered into in Montana. The parties agree that the laws
of Montana shall be used in construing and enforcing this Agreement.



25.  COSTS AND ATTORNEY FEES
 

 
In the event either party shall take any action, judicial or otherwise, to
enforce or interpret any of the provisions of this Agreement, the prevailing
party shall be entitled to recover from the other party all expenses which it
may reasonably incur in taking such action, including by not limited to costs
incurred in searching records, the cost of reports, expert fees, and attorney
fees, whether incurred in a civil action or appeal from a judgment therein and
including attorney fees for post judgment enforcement.


 
7

--------------------------------------------------------------------------------

 
 
26.  NUMBER, GENDER, AND CAPTIONS.
 

 
As used herein, the singular shall include the plural, and the plural the
singular. The masculine and neuter each shall include the masculine, feminine,
and neuter, as the context requires. All captions are intended solely for
convenience of reference only.



27.  PARTIAL INVALDITY
 

 
If any term, provision, covenant, or condition of this Agreement should be held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of this Agreement shall continue in full force and effect and in no
way shall be affected, impaired, or invalidated thereby.



28.  VENUE
 

 
Venue for any action to enforce, construe, or interpret this Agreement shall be
the appropriate Court for the State of Montana for Granite County.

 


Dated this 31st day of May, 2006

 
 

Lessor: Strategic Minerals Inc.     Lessee: Dutch Mining Canada Ltd.            
    /s/ Michael D. Westhaver     /s/ Rauno Perttu 

--------------------------------------------------------------------------------

Michael D. Westhaver, Principal    

--------------------------------------------------------------------------------

Rauno Perttu, CEO        

 


Witness: __________________________




__________________________________
(Print Name)


 



 
8

--------------------------------------------------------------------------------

 









SCHEDULE "A"


Attached to and forming part of the Basin Gulch Lease Agreement among Strategic
Minerals Inc. and Dutch Mining Canada Ltd.., dated the 31st day of March, 2006.


List of Located Claims
 
The claims are all located in south-central Granite County, in portions of
Section 34, Township 7 North, Range 16 West, and Sections 3, 4, and 9, Township
6 North, Range 16 West (Appendix I, Figure 2).


The patented mining claims making up the Basin Gulch Group include the
following:




q  Landes
   (Mineral Survey 5565)
q  Shylock
  (Mineral Survey 6354)
q  Shively
  (Mineral Survey 5755)
q  Quartz Hill
  (Mineral Survey 5564)
q  Spencerian
  (Mineral Survey 8140)
q  Gold Hill 5
  (Mineral Survey 5755)
q  Basin
  (Mineral Survey 9026)
q  Blue Bell Lode
  (Mineral Survey 9530)
q  White Pine
  (Mineral Survey 8137)
q  Yellow Pine
  (Mineral Survey 8139)
q  Jack White
  (Mineral Survey 8138)

 

 
Recorded: ________________________